                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION

ORCHESTRATE HR, INC. and              )
VIVATURE, INC.,                       )
                                      )
                Plaintiffs,           )
                                      )
v.                                    )          CV619cv082
                                      )
BLUE CROSS AND BLUE SHIELD            )
OF GEORGIA, INC., et al.,             )
                                      )
                Defendants.           )

                                  ORDER

     Before the Court is Defendants’ Motion to Stay Certain Pre-Trial

Deadlines; specifically, those deadlines for the: (1) exchange of initial

disclosures, (2) participation in a Rule 26(f) conference, and (3) filing of a

Joint Report and Discovery Plan. Doc. 15. The Court is aware that the

deadline for conducting a Rule 26(f) conference was December 16, 2019—

four days prior to defendants’ motion—and that, accordingly, the Joint

Report and Discovery Plan should be submitted no later than December

30, 2019—four days before plaintiffs’ response to this motion is due. As

a result, the Court will temporarily STAY the requested deadlines until

January 10, 2020, to allow plaintiffs’ response and the Court’s

consideration of the pending motion. Plaintiffs shall file their response
to the motion to stay on or before January 3, 2020.

     SO ORDERED, this 27th day of December, 2019.



                                    _______________________________
                                    __________________________
                                    CHR      P ER L. RAY
                                     HRISTOPHER
                                       RISTO
                                           OPH
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
